DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 9 requires that the bonding member surrounds the expansion member when viewed from the opposing direction, and at the same time, the expansion member surrounds the 5bonding member when viewed from the opposing direction. This claim limitation appears to be contradictory to itself, and results in the scope of the claim being unclear. For the purpose of examination, the examiner is taking claim 9 to be dependent of claim 6 and not of claim 5.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2002164246 (JP 2002-164246 and hereinafter JP2002164246).
	In regards to claim 1, JP 2002164246 discloses an electronic component device comprising: an electronic component (1 - FIG. 1; [0017], line 237 of translation) including an element body (2 - FIG. 1; [0018], line 248) having a pair of end faces (leftward and rightward end faces of a body 2 in FIG. 1) opposed to each other (seen in FIG. 1) and a pair of external electrodes (3 - FIG. 1; [0018], lines 254-255) disposed on the pair of end faces (seen in FIG. 1 and described in [0018], lines 254-255);
a pair of metal terminals (5 - FIG. 1; [0024], lines 326-328; see also [0025]; lines 350-352, noting that terminals 5 are metal) electrically connected to the pair of external electrodes (seen in FIG. 1 and described in [0024], lines 326-328);
a bonding member (9 - FIG. 1; [0028], line 410) bonding and electrically connecting one of the pair of external electrodes to one of the pair of metal terminals (seen in FIG. 1 and described in [0028], lines 408-410); and
an expansion member (8 - FIG. 1; [0029]; lines 433-434) having thermal expansibility (see [0029]; lines 433-434, noting epoxy based resin can be used; epoxy resins inherently have thermal expansibility), wherein the one of the pair of metal terminals includes an opposing face (6 - FIG. 1; [0028], lines 408-410) opposed to one of the pair of end faces in an opposing direction of the pair of end faces and bonded to the one of the pair of external electrodes by the bonding member (seen in FIG. 1 and described in [0028], lines 408-410),

the opposing face is a flat face (seen in FIG. 1).

	In regards to claim 2, JP 2002164246 further discloses wherein the expansion member is, when viewed from the opposing direction, disposed around the bonding member (seen in FIG. 5 and described in [0045], lines 730-731).

	In regards to claim 3, JP 2002164246 further discloses wherein the expansion member is, when viewed from the opposing direction, disposed line-symmetrically with respect to a straight line passing through a center of the bonding member (seen in FIG. 5).

	In regards to claim 4, JP 2002164246 further discloses wherein the expansion member is, when viewed from the opposing direction, disposed point-symmetrically with respect to a center of the bonding member (seen in FIG. 5).

	In regards to claim 5, JP 2002164246 further discloses wherein the expansion member has an annular shape (seen in FIG. 5, noting that the expansion member 8 has a frame shape, i.e. annular shape) and surrounds the bonding member when viewed from the opposing direction (seen in FIG. 5).

	In regards to claim 10, JP 2002164246 further discloses wherein the expansion member irreversibly thermally expands and has electrical insulation at least in a thermally expanding state (see [0029]; lines 433-434, noting epoxy based resin can be used; epoxy resins inherently thermally expand irreversibly and inherently have electrical insulation at least in a thermally expanding state).

Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2000124062 (JP 2000-124062 and hereinafter JP2000124062).
In regards to claim 1, JP2000124062 discloses an electronic component device comprising: an electronic component (1 - FIG. 1; [0017], line 233 of translation) including an element body (2 - FIG. 1; [0018], line 247) having a pair of end faces (leftward and rightward end faces of a body 2 in FIG. 1) opposed to each other (seen in FIG. 1) and a pair of external electrodes (3 - FIG. 1; [0018], line 253) disposed on the pair of end faces (seen in FIG. 1 and described in [0018], lines 253-254);
a pair of metal terminals (9 - FIG. 1; [0023], line 316) electrically connected to the pair of external electrodes (seen in FIG. 1 and described in [0023], lines 316-317);
a bonding member (15 - FIG. 2; [0027], line 411) bonding and electrically connecting one of the pair of external electrodes to one of the pair of metal terminals (seen in FIG. 3 and described in [0027], lines 410-411); and
an expansion member (14 - FIG. 2; [0027], line 411) having thermal expansibility (see [0029], lines 471-472, noting that an epoxy resin-based adhesive can be used; epoxy resins inherently have thermal expansibility), wherein the one of the pair of metal 
the expansion member is disposed between the opposing face and the one of the pair of external electrodes (seen in FIG. 3), and
the opposing face is a flat face (seen in FIGs. 1 & 3).

In regards to claim 6, JP2000124062 further discloses wherein the bonding member is, when viewed from the opposing direction, disposed around the expansion member (seen in FIG. 2).

In regards to claim 7, JP2000124062 further discloses wherein the bonding member is, when viewed from the opposing direction, disposed line-symmetrically with respect to a straight line passing through a center of the expansion member (seen in FIG. 2).

In regards to claim 8, JP2000124062 further discloses wherein the bonding member is, when viewed from the opposing direction, disposed point-symmetrically with respect to a center of the expansion member (seen in FIG. 2).

In regards to claim 9, JP2000124062 further discloses wherein the bonding member has an annular shape (seen in FIG. 2, noting that the expansion member 15 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210193384 – FIG. 14 and [0098]
KR 20140107473 – FIGs. 2 & 3 and [0067], lines 929-932 of translation 
JP 2011071220 – FIGs. 2-4
JP 2002198254 – FIG. 2 and [0039], lines 799-802 and 
[0059], lines 1195 and 1200-1201 of translation

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848